Case 3:21-cv-00386-CWR-LGI Document 10-2 Filed 08/23/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

RAE ANDREACCHIO PLAINTIFF
VS. CIVIL ACTION NO.:  3:21-cv-00386-CWR-LGI
KAREN YAX

a/k/a “The Critical Kay” DEFENDANT

= = Sa ee in
— eee a

28 U.S.C. § 1746 UNSWORN DECLARATION
UNDER PENALTY OF PERJURY
OF RAE ANDREACCHIO

1, RAE ANDREACCHIO, declare that the following is true and correct based upon
my knowledge, information, and belief:

I have never offered money to anyone to lie or change facts about Christian’s death
or events surrounding his death. Jordan Edwards has made false allegations against me
and my husband when she stated that she was paid to change her story or to state Whitley
shot my son Christian Andreacchio. The facts surrounding Jordan Edward's
involvement in Christian’s case are the following:

Jordan Edwards approached my nephew Tyler Thompson and told him her story
of the events surrounding Christian’s death. Her boyfriend at the time knew Tyler, and
he called Tyler to arrange a phone call between Jordan Edwards and my nephew. Jordan
relayed events which included her stating that Whitley shot Christian. Jordan indicated

that Whitley told her and Makayla Casselman this. Jordan also stated that Whitley had

 

 

 
Case 3:21-cv-00386-CWR-LGI Document 10-2 Filed 08/23/21 Page 2 of 4
Declaration of Rae Andreacchio, continued

been involved in the drug trade in Lauderdale County and had been questioned by
Homeland Security about her involvement in sex trafficking.

Tyler called his father Chris Thompson and told him what had been told to him
by Jordan Edwards. Chris stated Tyler needed to instruct Jordan Edwards to get in
contact with me. Tyler contacted me and set up a meeting with Jordan Edwards. Jordan
Edwards came to our home and told us essentially the same story she had told Tyler
Thompson. I never asked Jordan to change her story or add to her story. I had never met
Jordan Edwards prior to her coming to our home that night nor had I ever spoken to her
before that night. | had no contact with Jordan Edwards prior to her conversation with
my nephew in which she relayed her knowledge of the events on February 26th, 2014,
surrounding my son’s death. There was no possible way I could have influenced her
story in any way due to never having spoken to her prior to her verbalizing her recall! of
the events surrounding Christian's death and her freely given statements that Whitley
shot Christian on February 26, 2014.

I would also like to deny ever offering drugs in exchange for any individual to lie
about the facts surrounding Christian's death or to lie about information they had about
Christian's death. I have never offered money to anyone to drug or get someone in an
altered state in order to gain information about Christian's case or to get someone to Lie
about information surrounding Christina’s death.

I would also like to deny any involvement in Hayes Mitchell's death. 1 was
saddened by his death and empathetic to his family members who lost a son, friend,
brother, nephew.

Page 2 of 4
Case 3:21-cv-00386-CWR-LGI Document 10-2 Filed 08/23/21 Page 3 of 4
Heclaration of Rae Andreacchio, continued

Dylan Swearingen is a resident of Lauderdale County, MS. He has been seen by
my daughter and other individuals around the Meridian area. He has been
photographed at Meridian’s Fscape Room and these photos posted on FB during the time
he was engaging in conversations on Karen Yax’s YouTube channel “Critical Kay.” He
also graduated drug court in May of 2021. These photos were also posted on social media
displaying his mother and grandmother being present for his graduation. Amy Laurent
has posted on her social media platforms that Dylan has assumed a father role in her
grandson’s life. Amy Laurent’s daughter and grandson live in Lauderdale County, MS.
Amy Laurent has made comments on social media that Dylan “sleeps on her couch”.
Dylan's residency in Lauderdale County, MS would also be able to be verified by his
parole officer. Karen Yax made comments on her YouTube channel that she planned a
trip to Meridian, MS to meet with Dylan and to possibly film a documentary.

Karen Yax's coverage of my son’s death and his case associated with his death on
her YouTube channel “Critical Kay” has caused great stress for me and for other members
of my family. She has frequently made threats to intimidate me and my family. She has
taunted me and my family with threats to put out misinformation that would paint me
and my family in a false light. She does not appear to make any efforts to vet the
information she puts out but rather takes the word of people with questionable morals
and motives themselves. Her taunting and intimidating behavior has caused me not to
sleep at night and to be hypervigilant and anxious due to her bragging about what she
has done to people in the past which I can infer she could do to me and my family as well.
After losing a child all a parent wants to do is protect their surviving children. She has

Page 3of 4
Case 3:21-cv-00386-CWR-LGI Document 10-2 Filed 08/23/21 Page 4 of 4

Declaration of Rae Andreacchio, continued

caused me and Christian’s sibling to relive events that are painful to me and to them. All
families have dynamics that are a private matter and should not be available for
discussion and dissection on a social forum such as YouTube. Mrs. Yax’s harsh critique
of my parenting skills, Christian's siblings’ reaction to his death, and the trauma his older
brother suffered as a result of Christian’s death at his apartment has caused an increase
in stress, anxiety which have resulted in weight loss. Upon information and belief, she
bragged about having my son's autopsy photos and encouraged people to pay more to
be a member of her Patreon group in order to have access to his autopsy photos. I have
found grief is a tidal wave that recedes and then swamps you again and again. Mrs. Yax’s
attacks in my opinion were her effort to drown me and my family in an effort to shock
people and profit from our pain and loss.

All these statements are true and complete to the best of my knowledge,
recollection, and belief

I DECLARE (OR CERTIFY, VERIFY, OR STATE) UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE FOREGOING

IS TRUE AND CORRECT.

Executed on August 22, 2021

Ros OnNitg Li

RAE ANDREACCHIO

 

Page 4 of 4

 
